Citation Nr: 1728833	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-concussion syndrome.

2.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a total disability rating for individual unemployability (TDIU) based on the Veteran's disabilities, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1984 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The Veteran was initially rated under Diagnostic Code (DC) 9304 (dementia due to head trauma) at 10 percent disabling for post-concussion syndrome with headaches, which was later evaluated under the revised traumatic brain injury (TBI) provisions (DC 8045), at 10 percent disabling.  The Veteran has also been separately rated for the TBI residual of migraine headaches under DC 8100 at 30 percent disabling, effective October 23, 2008.  As such, both issues are properly on appeal.

In his March 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in October 2010, the Veteran cancelled his hearing request.

This case was before the Board in July 2011 at which time it was remanded for further evidentiary development.  At that time, the inferred claim to TDIU was based solely on the service-connected post-concussion syndrome with headaches.  However, additional activity has established that the claim to TDIU is now to be considered as based on all of the Veteran's disabilities.

The Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in February 2012 claiming entitlement to TDIU on the basis of his post-concussion syndrome with headaches and low back.  He submitted another VA Form 21-8940 in August 2012 for a TDIU on the basis of TBI/brain trauma.  That form was not signed.  An additional VA Form 21-8940 was submitted in March 2016 on the basis of back injury/head trauma.  The RO considered entitlement to a TDIU for all of the Veteran's disabilities in a November 2015 Supplemental Statement of the Case; therefore, the claim of entitlement to a TDIU is recharacterized as based on all of the Veteran's disabilities and is properly before the Board.

The Veteran submitted a claim for service connection for tinnitus; depressive disorder, secondary to TBI; mood disorder, secondary to TBI; adjustment disorder, secondary to TBI; personality disorder, secondary to TBI; and reaction to severe stress, secondary to TBI, in May 2017.  These issue have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The Board notes that the Veteran has requested that his case be expedited, as he is homeless.  Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 C.F.R. §§ 7107(a), 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  An appeal may also be advanced if the case involves interpretation of a question of law of widespread application affecting other claims.  The Board finds that there is sufficient cause in this case, due to the Veteran's homelessness and financial hardship, and the motion to advance the case on the docket is granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ


FINDINGS OF FACT

1.  Prior to October 23, 2008, the Veteran's residuals of TBI resulted in subjective complaints of headaches.

2.  The Veteran's post-concussion syndrome is manifested by mild memory loss, difficulty reading and retaining information, angry outbursts, poor sleep, irritability, impulsivity, and apathy. 

3.  The Veteran's TBI residual of migraine headaches manifests in characteristic prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 10 percent disabling for post-concussion syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124, Diagnostic Code 8045 (2016).

2.  The criteria for an initial rating in excess of 30 percent disabling for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's post-concussion syndrome is currently rated 10 percent disabling under DC 8045 for rating traumatic brain disease or traumatic brain injury (TBI).  The prior version of DC 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).

The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008). The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  However, a Veteran whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, DC 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).

In this case, the Veteran's representative requested consideration under the new TBI regulations.  As such, pursuant to the July 2011 remand, a new examination was afforded to the Veteran that complies with the new regulations. 

Revised DC 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified table.  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of DC 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable. 38 C.F.R. § 4.124a , DC 8045.

The evidence of record includes numerous medical treatment records from VA facilities in Wilkes-Barre, Bath, Bedford, Butler, Coatesville, Lebanon, Northampton, Pittsburgh, Pittsfield, and White River Junction.  The records show treatment for chronic back pain, alcohol dependence, and chronic headaches, among other conditions.  The Veteran has been hospitalized numerous times for alcohol dependence, and has undergone rehabilitation several times.  He regularly attends neurology or TBI clinic appointments.

At a February 2007 VA examination, the Veteran reported that he was often uncoordinated, with poor concentration and memory.  At a February 2008 VA mental health examination, the Veteran reported problems with concentration, mind-wandering, and difficulty focusing.  He stated he sometimes forgot to brush his teeth or take prescribed medication.  It was noted that mild difficulties in verbal memory retrieval were observed.  The examiner determined that the Veteran's mild memory difficulties were much more likely related to his history of alcohol dependence and that his pattern of performance across cognitive testing was typical of that seen in persons with alcohol abuse histories.  The Veteran reported that he began experiencing memory loss two to three years previously.  The examiner concluded that the recent onset of such symptoms made it very unlikely that they would be the residual effects of a head trauma that occurred over twenty years previously. 

A neurology assessment was conducted in October 2009 at which time the Veteran reported the presence of memory and concentration difficulties that started approximately in 2008.  He also noted that he would read a lot but would forget what he had read and would have to go back.  He reported not remembering his son's birthday, experiencing racing thoughts, and chronic alcohol abuse.  Because the Veteran related that his cognitive dysfunction only began one year previously, the clinician determined there was not a strong link between his service-connected post-concussion syndrome and the cognitive symptoms.

The Veteran underwent a computed tomography (CT) scan in June 2011.  The CT scan results were normal.

In an August 2012 letter from the Veteran, he stated that he was getting dizzy spells, his mood was up and down, and that he had anger episodes.

In February 2016, the Veteran's neurologist noted his history of depression, insomnia, heavy binge drinking, and a distant history of TBI.  He concluded that his current symptoms appeared to have been triggered by situational/relational/alcohol factors, and were unlikely to be the direct result of the 1987 TBI.  

In accordance with the July 2011 remand, the Veteran was afforded a VA examination for residuals of TBI in April 2016.  The examiner noted that he had difficulty remembering information such as appointments; difficulty reading and retaining information; and often forgot to do his chores.  The examiner concluded that this demonstrated a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions.

Judgment was found to be normal.  The Veteran reported that he keeps to himself because he fears he will have angry outbursts.  The examiner determined that this demonstrated occasionally inappropriate social interaction.  The examiner further concluded that the Veteran was always oriented to person, time, place, and situation, that motor activity was normal, and visual spatial orientation was normal.  

The Veteran had subjective symptoms of headaches, poor sleep, and irritability.  The examiner determined that this constituted three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living; or work, family, or other close relationships.  

At the examination the Veteran also reported irritability, impulsivity, and apathy.  The examiner determined this represented one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  It was further concluded that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language and that consciousness was normal.  The examiner relied upon the February 2016 neurologist's report that his symptoms appeared to have been triggered by his alcohol use and situational and relational factors.

Over the course of the appeal period, several lay statements were submitted by friends, associates, and relatives of the Veteran, attesting to his outbursts of anger, mood swings, forgetfulness, depression, and difficulty concentrating.

The Board acknowledges the Veteran's contentions that his symptoms warrant a higher initial disability rating.  Although the Veteran's statements are competent to describe his symptoms, as the evaluation of the residuals of a concussion involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding evaluation of post-concussion syndrome.  As such, the question of evaluation in this case may not be competently addressed by lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that the examining VA clinicians possess the necessary education, training, and expertise to provide competent medical opinions.  38 C.F.R. § 3.159(a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Further, there is no reason to question the credibility of the opinions.  The examiners have provided clear rationales based on an accurate medical and factual history for the opinions provided.  Thus, the Board finds that the April 2016 evaluation is an appropriate reflection of the Veteran's symptoms and medical history, supported by the medical evidence, previous VA examinations, and lay statements.  As the evaluations of each facet of cognitive impairment and other residuals under the Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified were no higher than the first level of impairment, a disability rating of 10 percent is warranted throughout the appeal period.  

The Board has considered whether the Veteran's symptoms warrant a more favorable evaluation under the prior criteria of 38 C.F.R. § 4.124a, DC 8045, beginning October 23, 2008, and whether a higher evaluation for the residuals of migraine headaches is warranted under DC 8100, beginning on October 23, 2008.  See VBA Fast Letter 08-36 (October 24, 2008).

Given that the Veteran has not had a diagnosis of multi-infarct dementia over the entire appeal period, his subjective complaints of headache could not be evaluated higher than 10 percent disabling under the prior criteria of 38 C.F.R. § 4.124a, DC 8045 (2008).  Therefore, a higher evaluation under the prior criteria of DC 8045 is not warranted and a disability rating under the new criteria, beginning October 23, 2008, is more beneficial to the Veteran.

As a Veteran whose residuals of TBI were rated under a prior version of 38 C.F.R. § 4.124a, DC 8045, he can request review under the new criteria.  The Board has considered whether the Veteran's symptoms warrant a higher evaluation under DC 8100 for his residuals of migraine headaches.  However, the effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  See Fed. Reg. 54,693 (Sept. 23, 2008).  As the Veteran's migraine headaches are 30 percent disabling, effective October 23, 2008, (the effective date of the new criteria), no higher evaluation may be assigned prior to that date. 

Under DC 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months, and a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  

At the April 2016 VA examination, it was noted that the Veteran reported severe headaches three to four times per month for which he went to the emergency room for Toradol.  The examiner determined, after a review of the claims file and a physical examination, that the Veteran experienced characteristic prostrating attacks of migraine/non-migraine headache pain once every month for the last several months.  He found that these attacks were not productive of severe economic inadaptability.  The Veteran's VA medical records indicate several instances where he was seen in an outpatient clinic or emergency room for migraine pain and was prescribed Toradol or Naproxen.  However, the Veteran sought treatment for severe migraines only infrequently in outpatient clinics or emergency rooms; the majority of his visits for unscheduled treatment included treatment for alcohol dependence, not migraine headaches.  Therefore, the Board finds the VA examiner's analysis to be supported by the medical evidence.  As the Veteran's symptoms do not rise to the level of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, an increased initial evaluation under DC 8100 is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for post-concussion syndrome is denied.

Entitlement to an initial evaluation in excess of 30 percent disabling for migraine headaches is denied.


REMAND

The Veteran's service-connected disabilities are migraine headaches associated with post-concussion syndrome, evaluated at 30 percent disabling; post-concussion syndrome, evaluated at 10 percent; low back disability, evaluated at 10 percent disabling; and radiculopathy, right lower extremity, associated with low back disability, evaluated at 10 percent disabling.  The combined evaluation is 50 percent disabling, effective October 23, 2008.  Thus, the threshold requirements for a schedular TDIU are not met.  38 C.F.R. § 4.16(a).

The Veteran submitted a claim for service connection for tinnitus; depressive disorder, secondary to TBI; mood disorder, secondary to TBI; adjustment disorder, secondary to TBI; personality disorder, secondary to TBI; and reaction to severe stress, secondary to TBI, in May 2017.  The RO has begun developing these claims and has requested VA examinations.  As the outcome of these claims is determinative of the Veteran's eligibility for a schedular TDIU, and the evidence used to develop the claims is determinative of his eligibility for a TDIU (including on an extraschedular basis), remand is necessary for development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

After adjudicating the claims for service connection for tinnitus; depressive disorder, secondary to TBI; mood disorder, secondary to TBI; adjustment disorder, secondary to TBI; personality disorder, secondary to TBI; and reaction to severe stress, secondary to TBI, and after appropriate development has occurred, readjudicate the Veteran's TDIU claim.  If the TDIU claim remains denied, afford the Veteran and his representative an adequate opportunity to respond, return the TDIU issue to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


